acre-feet in favor of the Chesnoffs. The district court erred in applying
                 NRS 533.382 retroactively. See 1995 Nev. Stat., ch. 265, § 13, at 439 ("The
                 provisions of sections 2, 5 and 6 of this act are not applicable to a
                 conveyance of a water right, permit, certificate or application which is
                 completed before October 1, 1995.")). Nevertheless, we conclude that the
                 district court did not err in reaching its ultimate outcome because the
                 Noordas' original water appropriation application only designated the
                 Chesnoffs' property as the intended place of use and neither the State
                 Engineer's unilateral actions nor the unenforceable water well association
                 agreement (which was not notarized and failed to specify the property
                 interest on its face) altered that designation. 1 See Saavedra-Sandoval v.
                 Wal-Mart Stores, Inc., 126 Nev. 592, 599, 245 P.3d 1198, 1202 (2010)
                 ("This court will affirm a district court's order if the district court reached
                 the correct result, even if for the wrong reason."). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                                                        J.



                                                                                    ,   J.




                                                                                        J.



                       1 We have considered the parties remaining arguments, and conclude
                 that they are without merit.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 cc:   Hon. Michael Villani, District Judge
                       Lansford W. Levitt, Settlement Judge
                       H. Bruce Cox
                       Attorney General/Carson City
                       Holley, Driggs, Walch, Puzey & Thompson/Las Vegas
                       Gregory J. Walch
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                   3
(0) 1947A age.